                                                                              FILED
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA                          DEC 12 2019
                              MISSOULA DIVISION                               Cl@rk, U.S Courts
                                                                              D11trlct Of Montana
                                                                               Mia ouln Division

 UNITED STATES OF AMERICA,                                CR 19-32-M-DLC

                   Plaintiff,                                  ORDER

             vs.

 ALBERTO HERNANDEZ, JR.,

                   Defendant.


      THIS matter comes before the Court on the United States' Motion for Final

Order of Forfeiture.       Having reviewed the motion, the Court finds:

      1       The United States commenced this action pursuant to 21 U.S.C.

§ 853(a)(l) and (2).

      2.      A preliminary order of forfeiture was entered on October 7, 2019.

(Doc. 26.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l).

(Doc. 28.)

      4.      It appears there is cause to issue a forfeiture order under 21 U.S.C.

§ 853(a)(l) and (2).

      It is therefore ORDERED that:



                                             1
      1.     The motion for final order of forfeiture (Doc. 30) is GRANTED.

      2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853(a)(l) and (2), free from the claims of

any other party, the following property:

           • $1,579.50 in U.S. Currency; and

           • One black LG cell phone with cracked screen (1B1).

      3.    The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this IZ.4l,, day of December, 2019.




                                Dana L. Christensen, Chief Judge
                                United States District Court




                                           2
